    Fill in this information to identify the case:

 Debtor name      Wansdown Properties Corporation N.V.

 United States Bankruptcy Court for the :     SOUTHERN DISTRICT OF NEW YORK , MANHATTAN DIVISION

 Case number(if known)
                                                                                                                                                                      O      Check if this is an
                                                                                                                                                                             amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                                                                          12/15


An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form
for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the document, and
the date. Bankruptcy Rules 1008 and 9011.

WARNING•· Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years , or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571 .



              Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation ; a member or an authorized agent of the partnership; or another individual
      serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

      •        Schedule AIB: Assets-Real and Personal Property(Official Form 206A/B)
      •        Schedule D: Creditors Who Have Claims Secured by Property(Official Form 2060)
      •        Schedule EIF: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      •        Schedule G: Executory Contracts and Unexpired Leases(Official Form 206G)
      •        Schedule H: Codebtors (Official Form 206H)
      •        Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
       O       Amended Schedule
      •        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
       O       Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

      Executed on        October 8, 2019                    X                     ~
                                                                -=s::-ci-gn_a_t-ur_e_o""t.,..in-d'""ivi...,._d.,.u_a.,.I""'si'""g-ni'""n_g_o_n...,.b_e.,.h-al""t-of.,.d_e...,.b-to_r_ _ _ _ _ _ __ _ _ _ _ _ _ _ __


                                                                 Gholam Reza Golsorkhi
                                                                 Printed name

                                                                 President and Managing Director
                                                                 Position or relationship to debtor
            Fill in this information to identify the case:

 Debtor name            Wansdown Properties Corporation N.V.

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF NEW YORK, MANHATTAN DIVISION

 Case number (if known)
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                  12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 fromSchedule A/B.............................................................................................................................                   $       10,300,000.00

       1b. Total personal property:
           Copy line 91A fromSchedule A/B.........................................................................................................................                      $                    0.00

       1c. Total of all property:
           Copy line 92 fromSchedule A/B...........................................................................................................................                     $       10,300,000.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A,Amount of claim, from line 3 of Schedule D....................................                                                   $        9,198,481.53


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a ofSchedule E/F..........................................................................                                      $            66,026.31

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of
                                                                           Schedule E/F................................................                                                +$        8,244,779.44


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         17,509,287.28




 Official Form 206Sum                                               Summary of Assets and Liabilities for Non-Individuals                                                                                page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Fill in this information to identify the case:

 Debtor name        Wansdown Properties Corporation N.V.

 United States Bankruptcy Court for the:          SOUTHERN DISTRICT OF NEW YORK, MANHATTAN DIVISION

 Case number (if known)
                                                                                                                          Check if this is an
                                                                                                                           amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                          12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the
debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an additional
sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’ s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:       Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

    No.     Go to Part 2.
     Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                          Current value of
                                                                                                                            debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

    No.     Go to Part 3.
     Yes Fill in the information below.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

    No.     Go to Part 4.
     Yes Fill in the information below.

 Part 4:        Investments
13. Does the debtor own any investments?

    No.     Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

    No.     Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

    No.     Go to Part 7.
     Yes Fill in the information below.
Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                     page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor         Wansdown Properties Corporation N.V.                                            Case number (If known)
                Name




 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
    Yes Fill in the information below.
           General description                                              Net book value of              Valuation method used    Current value of
                                                                            debtor's interest              for current value        debtor's interest
                                                                            (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork; books,
           pictures, or other art objects; china and crystal; stamp, coin, or baseball card collections;
           other collections, memorabilia, or collectibles
           42.1. Musician (artwork) (Value $80,000 -
                    $120,000)                                                            unknown                                                unknown


           42.2.    Battle Scene (artwork)                                               unknown                                                unknown



 43.       Total of Part 7.                                                                                                                            $0.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
           No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
           No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

    No.     Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
    Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                  Nature and extent   Net book value of              Valuation method used   Current value of
           property                                     of debtor's         debtor's interest              for current value       debtor's interest
           Include street address or other              interest in         (Where available)
           description such as Assessor                 property
           Parcel Number (APN), and type of
           property (for example, acreage,
           factory, warehouse, apartment or
           office building, if available.


Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                           page 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor         Wansdown Properties Corporation N.V.                                          Case number (If known)
                Name

            55.1.
                    29 Beekman Pl, New
                    York, NY 10022-8004                     Fee Simple            $10,300,000.00                        $10,300,000.00



 56.        Total of Part 9.                                                                                           $10,300,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
            No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
            No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

    No.     Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

    No.     Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                   page 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor           Wansdown Properties Corporation N.V.                                                                 Case number (If known)
                  Name



 Part 12:         Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                                Current value of                     Current value of real
                                                                                                      personal property                    property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                       $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                            $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                                $0.00

 83. Investments. Copy line 17, Part 4.                                                                                        $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                          $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                                 $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                     $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                                 $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                       $10,300,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                             $0.00

 90. All other assets. Copy line 78, Part 11.                                                     +                            $0.00

 91. Total. Add lines 80 through 90 for each column                                                                        $0.00       + 91b.          $10,300,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                   $10,300,000.00




Official Form 206A/B                                                Schedule A/B Assets - Real and Personal Property                                                          page 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Fill in this information to identify the case:

 Debtor name          Wansdown Properties Corporation N.V.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK, MANHATTAN DIVISION

 Case number (if known)
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                    12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
       Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    Azadeh Nasser Azari                           Describe debtor's property that is subject to a lien              $3,400,000.00           $10,300,000.00
        Creditor's Name                               29 Beekman Pl, New York, NY 10022-8004

        360 E 55th St
        New York, NY 10022-4118
        Creditor's mailing address                    Describe the lien
                                                      Judgment
                                                      Is the creditor an insider or related party?
                                                      No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                        No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
        Yes. Specify each creditor,                   Unliquidated
        including this creditor and its relative      Disputed
        priority.
        1. National Investment
        Bank (NA) NV
        2. Azadeh Nasser Azari
        3. NYC Department of
        Finance
        4. NYC Water Board


 2.2
        National Investment Bank
        (NA) NV                                       Describe debtor's property that is subject to a lien              $5,410,727.00           $10,300,000.00
        Creditor's Name                               29 Beekman Pl, New York, NY 10022-8004

        Schottegatweg Dost 205,
        P.O. Box 477,
        Willemstad, Curaçao
        Creditor's mailing address                    Describe the lien
                                                      Mortgage
        giovanny.pieternelle@niba                     Is the creditor an insider or related party?
        nc.com                                        No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?


Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      Wansdown Properties Corporation N.V.                                                     Case number (if know)
             Name

       Date debt was incurred                       No
                                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                As of the petition filing date, the claim is:
       interest in the same property?               Check all that apply
        No                                          Contingent
       Yes. Specify each creditor,                  Unliquidated
       including this creditor and its relative      Disputed
       priority.
       1. National Investment
       Bank (NA) NV
       2. Azadeh Nasser Azari
       3. NYC Department of
       Finance
       4. NYC Water Board

       NYC Department of
 2.3                                                Describe debtor's property that is subject to a lien                      $386,937.91   $10,300,000.00
       Finance
       Creditor's Name                              29 Beekman Pl, New York, NY 10022-8004
       Attn: Legal Affairs
       345 Adams St Fl 3
       Brooklyn, NY 11201-3719
       Creditor's mailing address                   Describe the lien
                                                    Real Estate Taxes
                                                    Is the creditor an insider or related party?
                                                    No
       Creditor's email address, if known            Yes
                                                    Is anyone else liable on this claim?
       Date debt was incurred                       No
                                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                As of the petition filing date, the claim is:
       interest in the same property?               Check all that apply
        No                                          Contingent
       Yes. Specify each creditor,                  Unliquidated
       including this creditor and its relative      Disputed
       priority.
       1. National Investment
       Bank (NA) NV
       2. Azadeh Nasser Azari
       3. NYC Department of
       Finance
       4. NYC Water Board

 2.4   NYC Water Board                              Describe debtor's property that is subject to a lien                         $816.62    $10,300,000.00
       Creditor's Name                              29 Beekman Pl, New York, NY 10022-8004

       PO Box 11863
       Newark, NJ 07101-8163
       Creditor's mailing address                   Describe the lien
                                                    Utility
                                                    Is the creditor an insider or related party?
                                                    No
       Creditor's email address, if known            Yes
                                                    Is anyone else liable on this claim?
       Date debt was incurred                       No
                                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number




Official Form 206D                    Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                   page 2 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      Wansdown Properties Corporation N.V.                                                   Case number (if know)
             Name

       Do multiple creditors have an                As of the petition filing date, the claim is:
       interest in the same property?               Check all that apply
        No                                          Contingent
       Yes. Specify each creditor,                  Unliquidated
       including this creditor and its relative      Disputed
       priority.
       1. National Investment
       Bank (NA) NV
       2. Azadeh Nasser Azari
       3. NYC Department of
       Finance
       4. NYC Water Board

                                                                                                                            $9,198,481.5
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                       3

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did you    Last 4 digits of
                                                                                                               enter the related creditor?        account number for
                                                                                                                                                  this entity
        Joseph Fucito, Sheriff
        66 John St Fl 13                                                                                   Line   2.1
        New York, NY 10038-3735

        Nader Mobargha, Esq.
        Beys Liston & Mobargha LLP                                                                         Line   2.1
        641 Lexington Ave Fl 14
        New York, NY 10022-4503




Official Form 206D                   Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                            page 3 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
    Fill in this information to identify the case:

 Debtor name        Wansdown Properties Corporation N.V.

 United States Bankruptcy Court for the:          SOUTHERN DISTRICT OF NEW YORK, MANHATTAN DIVISION

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                 amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
          Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with
          priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                   Total claim           Priority amount

 2.1       Priority creditor's name and mailing address         As of the petition filing date, the claim is:                           $49,510.98          $49,510.98
           NYC Department of Finance                            Check all that apply.
           Attn: Legal Affairs                                   Contingent
           345 Adams St Fl 3                                     Unliquidated
           Brooklyn, NY 11201-3719                               Disputed
           Date or dates debt was incurred                      Basis for the claim:
                                                                General Corporation Taxes
           Last 4 digits of account number                      Is the claim subject to offset?
           Specify Code subsection of PRIORITY                  No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                 Yes

 2.2       Priority creditor's name and mailing address         As of the petition filing date, the claim is:                           $12,199.58          $12,199.58
           NYS Department of Taxation &                         Check all that apply.
           Finance                                               Contingent
           Bankruptcy/Special Procedures                         Unliquidated
           Section                                               Disputed
           PO Box 5300
           Albany, NY 12205-0300
           Date or dates debt was incurred                      Basis for the claim:
                                                                Taxes
           Last 4 digits of account number                      Is the claim subject to offset?
           Specify Code subsection of PRIORITY                  No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                 Yes




Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 5
Software Copyright (c) 2019 CINGroup - www.cincompass.com                                                       G66249
 Debtor       Wansdown Properties Corporation N.V.                                                        Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address          As of the petition filing date, the claim is:                                        $829.17    $829.17
           NYS Department of Taxation and                        Check all that apply.
           Finance                                                Contingent
           Department of Labor -                                  Unliquidated
           Unemployment Insur                                     Disputed
           PO Box 15012
           Albany, NY 12212-5012
           Date or dates debt was incurred                       Basis for the claim:
                                                                 Taxes
           Last 4 digits of account number                       Is the claim subject to offset?
           Specify Code subsection of PRIORITY                   No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                  Yes

 2.4       Priority creditor's name and mailing address          As of the petition filing date, the claim is:                                       $3,486.58   $3,486.58
           NYS Unemployment Insurance                            Check all that apply.
           Fund                                                   Contingent
                                                                  Unliquidated
           PO Box 551                                             Disputed
           Albany, NY 12201-0551
           Date or dates debt was incurred                       Basis for the claim:
                                                                 Taxes
           Last 4 digits of account number                       Is the claim subject to offset?
           Specify Code subsection of PRIORITY                   No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                  Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims . If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                        Amount of claim

 3.1       Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.                $16,000.00
           Alan H. Goldberg & Company, CPA                                      Contingent
                                                                                Unliquidated
           14 Penn Plz Ste 1315                                                 Disputed
           New York, NY 10122-1390
                                                                               Basis for the claim:     Professional Services
           Date(s) debt was incurred
           Last 4 digits of account number                                     Is the claim subject to offset?   No  Yes
 3.2       Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.               $150,000.00
           Azadeh Nasser Azari                                                  Contingent
                                                                                Unliquidated
           360 E 55th St                                                       Disputed
           New York, NY 10022-4118
                                                                               Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                     Is the claim subject to offset?   No  Yes
 3.3       Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.               $294,105.61
           Blank Rome LLP                                                       Contingent
                                                                                Unliquidated
           1271 Avenue of the Americas                                          Disputed
           New York, NY 10020
                                                                               Basis for the claim:     Professional Services
           Date(s) debt was incurred
           Last 4 digits of account number                                     Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 2 of 5
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      Wansdown Properties Corporation N.V.                                                    Case number (if known)
             Name

 3.4      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $930.89
          Calray Gas Heat Corp.                                             Contingent
                                                                            Unliquidated
          571 Timpson Pl                                                    Disputed
          Bronx, NY 10455-3806
                                                                           Basis for the claim:   Utility
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.5      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $13,232.94
          CMC Worldwide
                                                                            Contingent
          P.O. Box 2319,                                                    Unliquidated
          1100 EC Amsterdam,                                               Disputed
          The Netherlands
                                                                           Basis for the claim:   Collections
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.6      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $1,166.12
          Consolidated Edison Company of NY                                 Contingent
          JAF Station                                                       Unliquidated
          PO Box 1702                                                       Disputed
          New York, NY 10116-1702
                                                                           Basis for the claim:   Utility
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.7      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $20,000.00
          Danillo Martinez Rivera                                           Contingent
                                                                            Unliquidated
          48-47 1st St                                                      Disputed
          Woodside, NY 11377
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.8      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $30,000.00
          Fatma Secilmis                                                    Contingent
                                                                            Unliquidated
          48-24 42nd St                                                     Disputed
          Sunnyside, NY 11104-3126
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.9      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $7,500.00
          Fatma Secilmis                                                    Contingent
                                                                            Unliquidated
          48-24 42nd St                                                     Disputed
          Sunnyside, NY 11104-3126
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.10     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $10,000.00
          Gerard Perdereau                                                  Contingent
                                                                            Unliquidated
          350 Cheminis des Monyens Brusquets,                               Disputed
          066
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 3 of 5
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      Wansdown Properties Corporation N.V.                                                    Case number (if known)
             Name

 3.11     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $480,000.00
          Gholam Reza Golsorkhi                                             Contingent
                                                                            Unliquidated
          333 E 57th St # 15B                                               Disputed
          New York, NY 10022-2950
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.12     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $7,000,000.00
          Gholam Reza Golsorkhi                                             Contingent
                                                                            Unliquidated
          333 E 57th St # 15B                                               Disputed
          New York, NY 10022-2950
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.13     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,619.00
          Giuseppi Margiotta                                                Contingent
                                                                            Unliquidated
          17 Ramapo Mountain Dr                                             Disputed
          Wanaque, NJ 07465-1635
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.14     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $124,486.73
          Hine & Ogulluk, LLP                                               Contingent
                                                                            Unliquidated
          30 Wall St Fl 8                                                   Disputed
          New York, NY 10005-2205
                                                                           Basis for the claim:   Professional Services
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.15     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $73,593.38
          Kelley Drye & Warren LLP                                          Contingent
                                                                            Unliquidated
          101 Park Ave                                                     Disputed
          New York, NY 10178-0002
          Date(s) debt was incurred
                                                                           Basis for the claim:   Professional Services
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.16     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $464.28
          McCarthy, Burgess & Wolfe (Verizon)                               Contingent
          The MB&W Building                                                 Unliquidated
          26000 Cannon Rd                                                   Disputed
          Cleveland, OH 44146-1807
                                                                           Basis for the claim:   Utility (Collections)
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.17     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $20,000.00
          Stella Flores                                                     Contingent
                                                                            Unliquidated
          4856 47th St Apt 5G                                               Disputed
          Woodside, NY 11377-7273
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 5
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor       Wansdown Properties Corporation N.V.                                                   Case number (if known)
              Name

 3.18      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.                  $200.49
           Verizon                                                          Contingent
                                                                            Unliquidated
           PO Box 15124                                                     Disputed
           Albany, NY 12212-5124
                                                                           Basis for the claim:   Utility
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset?   No  Yes
 3.19      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.                  $480.00
           Vertical Systems Analysis, Inc.                                  Contingent
           Midtown Station                                                  Unliquidated
           PO Box 716                                                       Disputed
           New York, NY 10018-0025
                                                                           Basis for the claim:   Consulting Services
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset?   No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies, assignees
   of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                 On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                    related creditor (if any) listed?              account number, if
                                                                                                                                                   any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                      Total of claim amounts
 5a. Total claims from Part 1                                                                          5a.        $                       66,026.31
 5b. Total claims from Part 2                                                                          5b.    +   $                    8,244,779.44
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                               5c.        $                       8,310,805.75




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 5 of 5
Software Copyright (c) 2019 CINGroup - www.cincompass.com
          Fill in this information to identify the case:

 Debtor name        Wansdown Properties Corporation N.V.

 United States Bankruptcy Court for the:          SOUTHERN DISTRICT OF NEW YORK, MANHATTAN DIVISION

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                     amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
       No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
    Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal      Property (Official
Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.        State what the contract or                 Residential Contract of
             lease is for and the nature of             Sale
             the debtor's interest

                 State the term remaining
                                                                                      29 Beekman Corp.
               List the contract number of                                            488 Madison Ave Fl 11
                any government contract                                               New York, NY 10022-5702


 2.2.        State what the contract or                 Auction of Artwork
             lease is for and the nature of
             the debtor's interest

                 State the term remaining
                                                                                      Christie's Inc.
               List the contract number of                                            20 Rockerfeller Plz
                any government contract                                               New York, NY 10020-1513




Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                                                Page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
          Fill in this information to identify the case:

 Debtor name        Wansdown Properties Corporation N.V.

 United States Bankruptcy Court for the:          SOUTHERN DISTRICT OF NEW YORK, MANHATTAN DIVISION

 Case number (if known)
                                                                                                                              Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                     12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

 No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors,
     Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the
     creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
           Column 1: Codebtor                                                                          Column 2: Creditor


              Name                            Mailing Address                                   Name                            Check all schedules
                                                                                                                                that apply:
    2.1                                                                                                                        D
                                              Street                                                                            E/F
                                                                                                                               G
                                              City              State       Zip Code


    2.2                                                                                                                        D
                                              Street                                                                            E/F
                                                                                                                               G
                                              City              State       Zip Code


    2.3                                                                                                                        D
                                              Street                                                                            E/F
                                                                                                                               G
                                              City              State       Zip Code


    2.4                                                                                                                        D
                                              Street                                                                            E/F
                                                                                                                               G
                                              City              State       Zip Code




Official Form 206H                                                      Schedule H: Your Codebtors                                          Page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Fill in this information to identify the case:

 Debtor name        Wansdown Properties Corporation N.V.

 United States Bankruptcy Court for the:          SOUTHERN DISTRICT OF NEW YORK, MANHATTAN DIVISION

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                         amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
the debtor’
          s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

      None.
       Identify the beginning and ending dates of the debtor’
                                                            s fiscal year,                   Sources of revenue                          Gross revenue
       which may be a calendar year                                                          Check all that apply                        (before deductions and
                                                                                                                                         exclusions)
2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and
   royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

      None.
                                                                                             Description of sources of revenue           Gross revenue from
                                                                                                                                         each source
                                                                                                                                         (before deductions and
                                                                                                                                         exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before filing this
   case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years
   after that with respect to cases filed on or after the date of adjustment.)

      None.
       Creditor's Name and Address                                       Dates                  Total amount of value        Reasons for payment or transfer
                                                                                                                             Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or
   cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount may be
   adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3.
   Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their
   relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

      None.
       Insider's name and address                                        Dates                  Total amount of value        Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at a
   foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor       Wansdown Properties Corporation N.V.                                                     Case number (if known)



      None
       Creditor's name and address                          Describe of the Property                                         Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of the
   debtor without permission or refused to make a payment at the debtor’       s direction from an account of the debtor because the debtor owed a debt.

      None
       Creditor's name and address                          Description of the action creditor took                          Date action was                  Amount
                                                                                                                             taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any
   capacity—within 1 year before filing this case.

       None.
              Case title                                     Nature of case              Court or agency's name and                 Status of case
              Case number                                                                address
       7.1.   Azadeh Nasser Azari v.                                                     Supreme Court of the State                  Pending
              Wansdown Properties                                                        of New York                                   On appeal
              Corporation, N.V.                                                          60 Centre St
                                                                                                                                       Concluded
              Case No. 652137/2016                                                       New York, NY 10007-1402

       7.2.   Wansdown Properties                                                        Supreme Court of the State                  Pending
              Corporation, N.V. v. Azadeh                                                of New York                                   On appeal
              Nasser Azari                                                               60 Centre St
                                                                                                                                       Concluded
              Case No. 151406/2017                                                       New York, NY 10007-1402

       7.3.   Sheriff's Sale - 29 Beekman                                                Office of the Sheriff                       Pending
              Place, New York, NY 10022                                                  66 John St Fl 13                              On appeal
              Case No. 19026671                                                          New York, NY 10038-3735
                                                                                                                                       Concluded

       7.4.   Kamran Abbas-Vahid v.                                                      Supreme court of the State                  Pending
              Wansdown Properties                                                        of New York                                   On appeal
              Corporation, N.V., et al.
                                                                                                                                       Concluded
              655724/2019

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

      None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of the
   gifts to that recipient is less than $1,000

      None
              Recipient's name and address                   Description of the gifts or contributions                  Dates given                             Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.


Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2

Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor        Wansdown Properties Corporation N.V.                                                    Case number (if known)




      None
       Description of the property lost and how             Amount of payments received for the loss                    Dates of loss           Value of property
       the loss occurred                                                                                                                                     lost
                                                            If you have received payments to cover the loss, for
                                                            example, from insurance, government compensation, or
                                                            tort liability, list the total received.

                                                            List unpaid claims on Official Form 106A/B (Schedule
                                                            A/B: Assets –Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this
    case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing
    a bankruptcy case.

       None.
                Who was paid or who received the               If not money, describe any property transferred               Dates                Total amount or
                transfer?                                                                                                                                  value
                Address
       11.1.    Rubin LLC
                345 7th Ave Fl 21
                New York, NY 10001-5033                                                                                      10/8/2019                $25,000.00

                Email or website address
                http://rubinlawllc.com/

                Who made the payment, if not debtor?
                Gholam Reza Golsorkhi



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to a
    self-settled trust or similar device.
    Do not include transfers already listed on this statement.

      None.
       Name of trust or device                                 Describe any property transferred                     Dates transfers              Total amount or
                                                                                                                     were made                             value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within 2
    years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include both
    outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

      None.
               Who received transfer?                        Description of property transferred or                     Date transfer was         Total amount or
               Address                                       payments received or debts paid in exchange                made                               value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


      Does not apply
                Address                                                                                                  Dates of occupancy
                                                                                                                         From-To

 Part 8:       Health Care Bankruptcies

Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 3

Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      Wansdown Properties Corporation N.V.                                                      Case number (if known)



15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
           Yes. Fill in the information below.

                Facility name and address                    Nature of the business operation, including type of services the           If debtor provides meals
                                                             debtor provides                                                            and housing, number of
                                                                                                                                        patients in debtor’
                                                                                                                                                          s care

 Part 9:     Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
           Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?


 Part 10:    Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’
                                                                                                        s name, or for the debtor’
                                                                                                                                 s benefit, closed, sold, moved,
    or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

      None
                Financial Institution name and               Last 4 digits of           Type of account or           Date account was           Last balance before
                Address                                      account number             instrument                   closed, sold,               closing or transfer
                                                                                                                     moved, or
                                                                                                                     transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.


      None
       Depository institution name and address                    Names of anyone with access            Description of the contents               Do you still
                                                                  to it                                                                            have it?
                                                                  Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in which
    the debtor does business.


       None
       Facility name and address                                  Names of anyone with access            Description of the contents               Do you still
                                                                  to it                                                                            have it?
       Giuseppi Margiotta                                         Gholam R. Golsorkhi                    Boxes and records                          No
       17 Ramapo Mountain Dr                                      333 E 57th St, # 15B, New                                                        Yes
       Wanaque, NJ 07465-1635                                     York, NY, 10022-2950



 Part 11:    Property the Debtor Holds or Controls That the Debtor Does Not Own


Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 4

Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      Wansdown Properties Corporation N.V.                                                      Case number (if known)




21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list
    leased or rented property.

    None

 Part 12:    Details About Environment Information

For the purpose of Part 12, the following definitions apply:
      Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
      affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned,
      operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly
      harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
           Yes. Provide details below.

       Case title                                                 Court or agency name and               Nature of the case                           Status of case
       Case number                                                address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
           Yes. Provide details below.

       Site name and address                                      Governmental unit name and                 Environmental law, if known              Date of notice
                                                                  address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
           Yes. Provide details below.

       Site name and address                                      Governmental unit name and                 Environmental law, if known              Date of notice
                                                                  address

 Part 13:    Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

      None
    Business name address                                   Describe the nature of the business              Employer Identification number
                                                                                                             Do not include Social Security number or ITIN.

                                                                                                             Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’
                                                                       s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                      Date of service
                                                                                                                                             From-To



Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 5

Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      Wansdown Properties Corporation N.V.                                                      Case number (if known)



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.1.       Alan H. Goldberg & Company, CPA                                                                                      2016 - Present
                    14 Penn Plz Ste 1315
                    New York, NY 10122-1390

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’
                                                                                     s books of account and records or prepared a financial statement within 2
         years before filing this case.

          None

    26c. List all firms or individuals who were in possession of the debtor’
                                                                           s books of account and records when this case is filed.

          None
       Name and address                                                                                    If any books of account and records are unavailable,
                                                                                                           explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
         within 2 years before filing this case.

          None
       Name and address

27. Inventories
    Have any inventories of the debtor’
                                      s property been taken within 2 years before filing this case?

           No
           Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                        Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                           or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people in
    control of the debtor at the time of the filing of this case.

       Name                                         Address                                              Position and nature of any interest    % of interest, if
                                                                                                                                                any
       Gholam R. Golsorkhi                          333 E 57th St # 15B                                  President and Managing
                                                    New York, NY 10022-2950                              Director



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control
    of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
           Yes. Identify below.

       Name                                         Address                                              Position and nature of any        Period during which
                                                                                                         interest                          position or interest
                                                                                                                                           was held
       Robert F. Armao                              30 Rockefeller Plz # 2829                            Managing Director                 2016 - 2019
                                                    New York, NY 10112-0015


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans,
    credits on loans, stock redemptions, and options exercised?

           No
           Yes. Identify below.

Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 6

Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      Wansdown Properties Corporation N.V.                                                      Case number (if known)



              Name and address of recipient                  Amount of money or description and value of                Dates             Reason for providing
                                                             property                                                                     the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
           Yes. Identify below.

    Name of the parent corporation                                                                           Employer Identification number of the parent
                                                                                                             corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
           Yes. Identify below.

    Name of the pension fund                                                                                 Employer Identification number of the parent
                                                                                                             corporation

 Part 14:    Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection
      with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in thisStatement of Financial Affairs and any attachments and have a reasonable belief that the information is true and
      correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on        October 16, 2019

 /s/ Gholam Reza Golsorkhi                                            Gholam Reza Golsorkhi
 Signature of individual signing on behalf of the debtor              Printed name

 Position or relationship to debtor        President and Managing Director

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
No
 Yes




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7

Software Copyright (c) 2019 CINGroup - www.cincompass.com
B2030 (Form 2030) (12/15)




                                      United States Bankruptcy Court
                                         Southern
                                        _______________               New York
                                                        District Of _______________


In re

WANSDOWN PROPERTIES CORPORATION N.V.,                                                           Case No. ___________________
                                                                                                          19-13223

Debtor                                                                                                    11
                                                                                                Chapter ____________________

                        DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above
     named debtor(s) and that compensation paid to me within one year before the filing of the petition in
     bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in
     contemplation of or in connection with the bankruptcy case is as follows:

                                                                                                                 N/A
     For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________

                                                                                                             25,000
     Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . . . . . . . . $______________

                                                                                                                               N/A
     Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________

2.   The source of the compensation paid to me was:

                Debtor                          X Other (specify) Gholam Reza Golsorkhi

3.   The source of compensation to be paid to me is:

            X Debtor                                 Other (specify)

4.         X I have not agreed to share the above-disclosed compensation with any other person unless they are
           members and associates of my law firm.

              I have agreed to share the above-disclosed compensation with a other person or persons who are not
           members or associates of my law firm. A copy of the agreement, together with a list of the names of the
           people sharing in the compensation, is attached.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy
     case, including:

     a.    Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to
           file a petition in bankruptcy;

     b.    Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned
           hearings thereof;
B2030 (Form 2030) (12/15)

     d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;

     e.   [Other provisions as needed]




6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                      CERTIFICATION

              I certify that the foregoing is a complete statement of any agreement or arrangement for payment to
           me for representation of the debtor(s) in this bankruptcy proceeding.
             10/21/19
           ______________________                    /s/ Paul A. Rubin
           Date                                     Signature of Attorney
                                                      Rubin LLC
                                                    Name of law firm
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                      )
 In re:                                               )         Chapter 11
                                                      )
 Wansdown Properties Corporation N.V.                 )         Case No. 19-13223 (SMB)
                                                      )
                                 Debtors.             )
                                                      )



                CORPORATE OWNERSHIP STATEMENT PURSUANT TO
               FEDERAL RULES OF BANKRUPTCY PROCEDURE 1007(a)(1)

          This statement is submitted pursuant to Rule 1007(a)(1) of the Federal Rules of Bankruptcy

Procedure for Wansdown Properties Corporation N.V., the above-captioned debtor (the “Debtor”).

The Debtor is a corporation organized under the laws of Curacao. As of the date hereof, the Debtor

is wholly-owned by the Pelmadulla Foundation, which is organized in Lichtenstein.

          In accordance with 28 U.S.C. § 1746, the undersigned hereby declares under the penalty

of perjury under the laws of the United States that they have reviewed the foregoing and that it is

true and correct to the best of their information and belief.


          Executed this 21st day of October, 2019
                                                             /s/ Gholam Reza Golsorkhi
                                                       Gholam Reza Golsorkhi




149362.00601/122104016v.1
